DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 31 March 2022.
Claims 4, 8-10, and 12-13 are cancelled.
Claims 2-3 and 6-7 are original.
Claims 1, 5, 11, and 14 are currently amended.
Claims 1-3, 5-7, 11, and 14 are pending.

The label “EN” indicates an examiner’s note.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-7, 11, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1:
Step 1:
The claim recites a “simulation method …, the simulation method comprising: … acquiring …; and controlling …”. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of processes.
Step 2A – prong one:
The claim recites “in which a flow field having an inflow/outflow interface is used as an analysis region … the inflow/outflow interface is divided into a plurality of partitions, a heat bath is coupled to the inflow/outflow interface via a boundary region, and a particle is allowed to move between the heat bath and the boundary region and between the boundary region and the analysis region [EN: “is allowed” requires no action] … acquiring a relationship between an in-face position of the inflow/outflow interface and a pressure target value; and controlling a pressure in a heat bath cell on a basis of the pressure target value in a corresponding partition in a case where a state of the particle is temporally developed”; which is a process that may be performed mentally. In particular, the “controlling …” is for a simulated/modeled heat bath; and there is no claimed particular manner of “controlling”, i.e. this limitation expresses the idea of simulating/modeling “controlling” in view of a chosen relationship and chosen model, which is a concept that may be performed mentally, e.g. simply choosing a division for the model and then choosing a target value and then choosing to increase/decrease the pressure in a cell of the model by adding/removing a particle [choosing an increased/decreased density] or choosing a higher/lower temperature or choosing an increased/decreased cell volume. 
The claim recites “computing a pressure in a boundary region cell” which is a mathematical calculation, i.e. computing is calculating.
The claim recites “wherein the boundary region is divided into a plurality of boundary region cells in correspondence with the plurality of partitions, and wherein, in a case where the state of the particle is temporally developed, the pressure in the heat bath cell is controlled such that a pressure in the boundary region cell is maintained at the pressure target value in the corresponding partition when the pressure in the heat bath cell is controlled on the basis of the pressure target value in the corresponding partition”; however, this only clarifies the mental concept in terms of the idea of an intended outcome, i.e. declaring that calculated pressure in the boundary region cell is maintained by controlling pressure in the heat batch cell without any clarification of controlling. Accordingly, this is the same mental concept of controlling as discussed above.
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:
The claim recites “of performing simulation by using a molecular dynamics method using an analysis model … a fluid in the flow field is set as an aggregate of a plurality of particles”; however, this is merely a statement of intended use and constitutes a general link to a field of use. Such linking does not incorporate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(h)].
Considering the claim as a whole, there is the judicial exception with a general link to a field of use; and there is nothing else, individually or in combination, which incorporates the judicial exception into a practical application.
Accordingly, at step 2A – prong tow, the claim is found to be directed to a judicial exception.
Step 2B:
As noted for step 2A – prong one, there is a general link to a field of use. Such linking does not amount to significantly more than the judicial exception itself.
Considering the claim as a whole, there is the judicial exception with a general link to a field of use; and there is nothing else, individually or in combination, which amounts to significantly more than the judicial exception itself.
Accordingly, at step 2B, the claim is found to be directed to a judicial exception without significantly more than the judicial exception itself.

Claim 2:
The claim recites “wherein two heat bath cells corresponding to two partitions adjacent to each other are in contact with each other via an interface, and the particle is allowed to move between the two heat bath cells (“is allowed” requires no action)”; however, this does not change the nature of “acquiring …” or “controlling …” such that these are not a process which may be performed mentally. Accordingly, the reasoning provided for claim 1 applies.

Claim 3:
The claim recite “wherein the pressure in the heat bath cell is controlled by adding the particle to the heat bath cell or removing the particle from the heat bath cell”; however, as noted for claim 1, this too is a process that may be performed mentally, e.g. choosing to increase/decrease density. Accordingly, the reasoning provided for claim 1 applies.

Claims 5-7:
The claims recite a “simulation apparatus …, the simulation apparatus comprising: an input unit to which information for dividing the inflow/outflow interface into a plurality of partitions and a relationship between an in-face position of the inflow/outflow interface and a pressure target value are input (a hardware peripheral device, see specification at [0011]); and a processing unit (computer and/or software executing method stored in a storage unit, see specification at [0012])”. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of machines.
Regarding steps 2A – prong one, 2A – prong two, and 2B, the apparatus itself is merely used to perform the judicial exception which, individually or as combined with the remaining limitations, does not incorporate the judicial exception into a practical application nor amount to significantly more than the judicial exception itself. The remaining limitations are similar to those of claims 1-3 and the reasoning provided for claims 1-3 applies, mutatis mutandis.

Claim 11:
The claim recites “acquiring a temperature target value in the inflow/outflow interface; and controlling a temperature in the heat bath such that the temperature in the heat bath is maintained at the temperature target value when the state of the particle is temporally developed”; however, as for the claimed “pressure”, this is a process which may be performed mentally, e.g. choosing a target temperature and choosing to increase/decrease the bath temperature in view of the target temperature. Accordingly, the reasoning provided for claim 1 applies mutatis mutandis.

Claim 14:
The claim recites “wherein a temperature target value in the inflow/outflow interface is further input to the input unit, and wherein the processing unit controls a temperature in the heat bath such that the temperature in the heat bath is maintained at the temperature target value when the state of the particle is temporally developed”; however, as for the claimed “pressure”, this is a process which may be performed mentally, e.g. choosing a target temperature and choosing to increase/decrease the bath temperature in view of the target temperature. Accordingly, the reasoning provided for claim 5 applies mutatis mutandis.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raghu (RIYAD CHETRAM RAGHU AND JEREMY SCHOFIELD, Simulation of Pressure-Driven Flows in Nanochannels Using Multiparticle Collision Dynamics, J. Phys. Chem. C 2010, 114, 20659–20671).

Regarding claim 1, Raghu discloses a simulation method (as shown below) of performing simulation by using a molecular dynamics method using an analysis model (this is intended use, nevertheless see P20660:§MPC algorithm:¶1: “The MPC algorithm is a simplified version of a molecular dynamics method in which direct interactions between particles in the fluid are replaced by a random rotation of the momenta of the particles about local averages at discrete time intervals.”), in which a flow field having an inflow/outflow interface is used as an analysis region (fig 2 and caption as shown below), a fluid in the flow field is set as an aggregate of a plurality of particles (this is intended use, nevertheless see introduction:¶1: “Nanofluidic and microfluidic” and P20660:§MPC algorithm:¶1: “Nonetheless, it allows for momentum transfer between fluid particles while maintaining conservation of mass, momentum, and energy”), the inflow/outflow interface is divided into a plurality of partitions (P20662:fig 2 and caption: “The system is divided into 1 nm3 cells. The first and last four layers of cells comprise the boundary condition regions of the system. The entrance layers are highlighted in purple, and the other boundary layers are highlighted in red” EN: The inflow/outflow interface is either of the planes between the boundary condition region and the inner non-boundary region), a heat bath is coupled to the inflow/outflow interface via a boundary region (fig 2 and caption as shown above; P20661:right:¶1: “For the simulations presented here, four layers of cells in the inlet and outlet comprise the boundary regions. For these additional layers of cells, a time average of the velocity in the cells is used for the corrections. The corrections themselves consist of either removing particles or adding particles with velocities drawn from a Maxwell-Boltzmann distribution with a desired temperature and mean velocity.” EN: any combination of the outer three layers on either boundary may be the heat bath; any choice of dividing Raghu’s boundary region of layers results in the claimed boundary layer and heat bath, e.g. 2 layers of heat bath with 2 layers of boundary region.), and a particle is allowed to move between the heat bath and the boundary region and between the boundary region and the analysis region (EN: “allowing” requires no action; nevertheless, Raghu discloses dynamically updating position of particles in a local region as they move through the analysis region from source region (heat bath and boundary region as shown above) to sink region (also a boundary region and heat bath, e.g.  P20660:§MPC Algorithm:¶2: “In the MPC method, the dynamics consists of the concatenation of two types of evolution, the dynamical evolution of the position and momenta of all particles in the absence of fluid-fluid interactions, followed by the application of a collision operator that exchanges momentum among particles in a local region”; P20661:¶4: “As the channel is effectively an open system, a steady-state flow has to be induced by simulating the interface between the segment of channel that composes the system and the inlet, which is supplying the pressure head, and the outlet, which is supplying a back pressure. This is accomplished by treating the boundary cells as a particle source or particle sink as is required to specify the transverse velocity, pressure, and temperature at the inlet and to specify the transverse velocity and pressure at the outlet. … Typically, multiple layers of cells require correction to ameliorate the interface between the boundary and the system”, i.e. particles moving through the analysis region from source region (heat bath as shown above) to sink region (also a heat bath).), the simulation method comprising:
acquiring a relationship between an in-face position of the inflow/outflow interface and a pressure target value (abstract: “readily measurable quantities as input, such as the pressure drop between ends of the channel, the mass flow rate, and the temperature at the input and output”; P20661:right:¶1: “If the measured pressure, P, is less than the specified pressure,P j, then particles with a velocity drawn from a Maxwell-Boltzmann distribution with temperature T and a mean velocity equal to the calculated mean velocity for the cell are added until the addition of particle n + 1 would increase the instantaneous difference of the pressure |Pn+1 -P j | > |Pn -P j |, where Pn is the pressure with n particles. If P > P j , the particles are randomly selected to be destroyed until the destruction of particle n - 1 would lead to |Pn-1 - P j| > |Pn - P j |. These corrections are made at time intervals Δt.”; P20663:¶3: “As the pressure and density data were axially homogeneous”; P20664: “Because the influence of the narrow pressure distribution that results from the boundary conditions at the boundary cells does not persist far into the channel, their effect can be removed by adding additional layers of buffer cells or by restricting the cells in which thermodynamic properties are monitored to those in the interior of the channel” EN: for the “homogeneous”, the specified pressure is the target value corresponding to each in-face position, for the inhomogeneous case (where only interior channels are monitored), the specified pressure is the target value for the interior and the remaining cells will be specified to have the current pressure of the simulation.);
computing a pressure in a boundary region cell (P20661:¶4: “This is accomplished by treating the boundary cells as a particle source or particle sink as is required to specify the transverse velocity, pressure, and temperature at the inlet and to specify the transverse velocity and pressure at the outlet.8 The complication in maintaining this boundary condition is an accurate determination of the mean velocity, which is necessary for the calculation of the pressure and temperature prior to making corrections.” [emphasis added]); and
controlling a pressure in a heat bath cell on a basis of the pressure target value in a corresponding partition in a case where a state of the particle is temporally developed (P20661:right:¶1: “If the measured pressure, P, is less than the specified pressure,P j, then particles with a velocity drawn from a Maxwell-Boltzmann distribution with temperature T and a mean velocity equal to the calculated mean velocity for the cell are added until the addition of particle n + 1 would increase the instantaneous difference of the pressure |Pn+1 -P j | > |Pn -P j |, where Pn is the pressure with n particles. If P > P j , the particles are randomly selected to be destroyed until the destruction of particle n - 1 would lead to |Pn-1 - P j| > |Pn - P j |. These corrections are made at time intervals Δt.”), the heat bath being divided into a plurality of the heat bath cells in correspondence with the plurality of partitions (any combination of the three outer layers of either boundary region as shown above),
wherein the boundary region is divided into a plurality of boundary region cells in correspondence with the plurality of partitions (fig 2 and caption as previously discussed), and
wherein, in a case where the state of the particle is temporally developed (as for the “a particle is allowed to move” in the preamble), the pressure in the heat bath cell is controlled such that the pressure in the boundary region cell is maintained at the pressure target value in the corresponding partition when the pressure in the heat bath cell is controlled on the basis of the pressure target value in the corresponding partition (P20661:¶4: “As the channel is effectively an open system, a steady-state flow has to be induced by simulating the interface between the segment of channel that composes the system and the inlet, which is supplying the pressure head, and the outlet, which is supplying a back pressure. This is accomplished by treating the boundary cells as a particle source or particle sink as is required to specify the transverse velocity, pressure, and temperature at the inlet and to specify the transverse velocity and pressure at the outlet. … Typically, multiple layers of cells require correction to ameliorate the interface between the boundary and the system”; and P20661:right:¶1: “If the measured pressure, P, is less than the specified pressure,P j, then particles with a velocity drawn from a Maxwell-Boltzmann distribution with temperature T and a mean velocity equal to the calculated mean velocity for the cell are added until the addition of particle n + 1 would increase the instantaneous difference of the pressure |Pn+1 -P j | > |Pn -P j |, where Pn is the pressure with n particles. If P > P j , the particles are randomly selected to be destroyed until the destruction of particle n - 1 would lead to |Pn-1 - P j| > |Pn - P j |. These corrections are made at time intervals Δt.”).

Regarding claim 2, Raghu discloses the simulation method according to claim 1, wherein two heat bath cells corresponding to two partitions adjacent to each other are in contact with each other via an interface (fig 2 and caption as shown for claim 1), and the particle is allowed to move between the two heat bath cells (EN: “allowing” requires no action; nevertheless, Raghu discloses dynamically updating position of particles in a local region as they move through the analysis region from source region (heat bath as shown above) to sink region (also a heat bath) at P20661:¶4 as shown for claim 1.).

Regarding claim 3, Raghu discloses the simulation method according to claim 1, wherein the pressure in the heat bath cell is controlled by adding the particle to the heat bath cell or removing the particle from the heat bath cell (P20661:right:¶1: “If the measured pressure, P, is less than the specified pressure,P j, then particles with a velocity drawn from a Maxwell-Boltzmann distribution with temperature T and a mean velocity equal to the calculated mean velocity for the cell are added until the addition of particle n + 1 would increase the instantaneous difference of the pressure |Pn+1 -P j | > |Pn -P j |, where Pn is the pressure with n particles. If P > P j , the particles are randomly selected to be destroyed until the destruction of particle n - 1 would lead to |Pn-1 - P j| > |Pn - P j |. These corrections are made at time intervals Δt.”).

Regarding claim 5, Raghu discloses a simulation apparatus (as shown below) performing simulation by using a molecular dynamics method (this is intended use, nevertheless see P20660:§MPC algorithm:¶1: “The MPC algorithm is a simplified version of a molecular dynamics method”), in which a flow field having an inflow/outflow interface is used as an analysis region (fig 2 and caption as shown below), and a fluid in the flow field is set as an aggregate of a plurality of particles (this is intended use, nevertheless see introduction:¶1: “Nanofluidic and microfluidic” and P20660:§MPC algorithm:¶1: “Nonetheless, it allows for momentum transfer between fluid particles while maintaining conservation of mass, momentum, and energy”), the simulation apparatus comprising:
an input unit (abstract: “readily measurable quantities as input, such as the pressure drop between ends of the channel, the mass flow rate, and the temperature at the input and output”; P20668:¶2: “The strength of the MPC algorithm is its simplicity, which allows up to a microsecond of simulation of flow for channels of micrometer size containing millions of fluid particles, and makes it possible to study a small network of channels given modern computational resources.” EN: “modern computation resources” which accept “measure[ed]” quantities must have hardware for the input such as “a communication device, a removable reading device, a keyboard, and the like.” (specification at [0111]) ) to which information for dividing the inflow/outflow interface into a plurality of partitions (P20662:fig 2 and caption: “The system is divided into 1 nm3 cells. The first and last four layers of cells comprise the boundary condition regions of the system. The entrance layers are highlighted in purple, and the other boundary layers are highlighted in red” EN: The inflow/outflow interface is either of the planes between the boundary condition region and the inner non-boundary region) and a relationship between an in-face position of the inflow/outflow interface and a pressure target value are input (P20661:right:¶1: “If the measured pressure, P, is less than the specified pressure,P j, then particles with a velocity drawn from a Maxwell-Boltzmann distribution with temperature T and a mean velocity equal to the calculated mean velocity for the cell are added until the addition of particle n + 1 would increase the instantaneous difference of the pressure |Pn+1 -P j | > |Pn -P j |, where Pn is the pressure with n particles. If P > P j , the particles are randomly selected to be destroyed until the destruction of particle n - 1 would lead to |Pn-1 - P j| > |Pn - P j |. These corrections are made at time intervals Δt.”; P20663:¶3: “As the pressure and density data were axially homogeneous”; P20664: “Because the influence of the narrow pressure distribution that results from the boundary conditions at the boundary cells does not persist far into the channel, their effect can be removed by adding additional layers of buffer cells or by restricting the cells in which thermodynamic properties are monitored to those in the interior of the channel” EN: for the “homogeneous”, the specified pressure is the target value corresponding to each in-face position, for the inhomogeneous case (where only interior channels are monitored), the specified pressure is the target value for the interior and the remaining cells will be specified to have the current pressure of the simulation.); and
a processing unit (P20668:¶2: “modern computational resources”) that uses an analysis model (P20660:§MPC algorithm:¶1: “The MPC algorithm is a simplified version of a molecular dynamics method”) in which a heat bath is coupled to the inflow/outflow interface via a boundary region (fig 2 and caption as shown above; P20661:right:¶1: “For the simulations presented here, four layers of cells in the inlet and outlet comprise the boundary regions. For these additional layers of cells, a time average of the velocity in the cells is used for the corrections. The corrections themselves consist of either removing particles or adding particles with velocities drawn from a Maxwell-Boltzmann distribution with a desired temperature and mean velocity.” EN: any combination of the outer three layers on either boundary may be the heat bath; any choice of dividing Raghu’s boundary region of layers results in the claimed boundary layer and heat bath, e.g. 2 layers of heat bath with 2 layers of boundary region.), and a particle is allowed to move between the heat bath and the boundary region and between the boundary region and the analysis region (EN: “allowing” requires no action; nevertheless, Raghu discloses dynamically updating position of particles in a local region as they move through the analysis region from source region (heat bath and boundary region as shown above) to sink region (also a boundary region and heat bath, e.g.  P20660:§MPC Algorithm:¶2: “In the MPC method, the dynamics consists of the concatenation of two types of evolution, the dynamical evolution of the position and momenta of all particles in the absence of fluid-fluid interactions, followed by the application of a collision operator that exchanges momentum among particles in a local region”; P20661:¶4: “As the channel is effectively an open system, a steady-state flow has to be induced by simulating the interface between the segment of channel that composes the system and the inlet, which is supplying the pressure head, and the outlet, which is supplying a back pressure. This is accomplished by treating the boundary cells as a particle source or particle sink as is required to specify the transverse velocity, pressure, and temperature at the inlet and to specify the transverse velocity and pressure at the outlet. … Typically, multiple layers of cells require correction to ameliorate the interface between the boundary and the system”, i.e. particles moving through the analysis region from source region (heat bath as shown above) to sink region (also a heat bath).), divides the heat bath into a plurality of the heat bath cells in correspondence with the plurality of partitions (as cited above for “heat bath is coupled to the inflow/outflow interface via a boundary region”), computes a pressure in a boundary region cell (P20661:¶4: “This is accomplished by treating the boundary cells as a particle source or particle sink as is required to specify the transverse velocity, pressure, and temperature at the inlet and to specify the transverse velocity and pressure at the outlet.8 The complication in maintaining this boundary condition is an accurate determination of the mean velocity, which is necessary for the calculation of the pressure and temperature prior to making corrections.” [emphasis added]), and controls a pressure in a heat bath cell on a basis of the pressure target value in a corresponding partition (P20661:right:¶1: “If the measured pressure, P, is less than the specified pressure,P j, then particles with a velocity drawn from a Maxwell-Boltzmann distribution with temperature T and a mean velocity equal to the calculated mean velocity for the cell are added until the addition of particle n + 1 would increase the instantaneous difference of the pressure |Pn+1 -P j | > |Pn -P j |, where Pn is the pressure with n particles. If P > P j , the particles are randomly selected to be destroyed until the destruction of particle n - 1 would lead to |Pn-1 - P j| > |Pn - P j |. These corrections are made at time intervals Δt.”) in a case where a state of the particle is temporally developed (as for the “particle is allowed to move” limitation above),
wherein the processing unit divides the boundary region into a plurality of boundary region cells in correspondence with the plurality of partitions (fig 2 and caption as previously discussed), and
wherein, in a case where the state of the particle is temporally developed (as for the “a particle is allowed to move” limitation), the processing unit controls the pressure in the heat bath cell such that the pressure in the boundary region cell is maintained at the pressure target value in the corresponding partition when the pressure in the heat bath cell is controlled on the basis of the pressure target value in the corresponding partition (P20661:¶4: “As the channel is effectively an open system, a steady-state flow has to be induced by simulating the interface between the segment of channel that composes the system and the inlet, which is supplying the pressure head, and the outlet, which is supplying a back pressure. This is accomplished by treating the boundary cells as a particle source or particle sink as is required to specify the transverse velocity, pressure, and temperature at the inlet and to specify the transverse velocity and pressure at the outlet. … Typically, multiple layers of cells require correction to ameliorate the interface between the boundary and the system”; and P20661:right:¶1: “If the measured pressure, P, is less than the specified pressure,P j, then particles with a velocity drawn from a Maxwell-Boltzmann distribution with temperature T and a mean velocity equal to the calculated mean velocity for the cell are added until the addition of particle n + 1 would increase the instantaneous difference of the pressure |Pn+1 -P j | > |Pn -P j |, where Pn is the pressure with n particles. If P > P j , the particles are randomly selected to be destroyed until the destruction of particle n - 1 would lead to |Pn-1 - P j| > |Pn - P j |. These corrections are made at time intervals Δt.”).

Regarding claim 6, Raghu discloses the simulation apparatus according to claim 5,
wherein two heat bath cells corresponding to two partitions adjacent to each other are in contact with each other via an interface (as for claim 2), and
wherein the processing unit allows the particle to move between the two heat bath cells and thus temporally develops the state of the particle (as for claim 2).

Regarding claim 7, Raghu discloses the simulation apparatus according to claim 5, wherein the pressure in the heat bath cell is controlled by adding the particle to the heat bath cell or removing the particle from the heat bath cell (as for claim 3).

Regarding claim 11, Raghu discloses the simulation method according to claim 1, further comprising:
acquiring a temperature target value in the inflow/outflow interface (abstract: “readily measurable quantities as input, such as the pressure drop between ends of the channel, the mass flow rate, and the temperature at the input and output”); and
controlling a temperature in the heat bath such that the temperature in the heat bath is maintained at the temperature target value when the state of the particle is temporally developed (P20661:¶¶5-6: e.g. “This is accomplished by treating the boundary cells as a particle source or particle sink as is required to specify the transverse velocity, pressure, and temperature at the inlet and to specify the transverse velocity and pressure at the outlet. … The corrections themselves consist of either removing particles or adding particles with velocities drawn from a Maxwell-Boltzmann distribution with a desired temperature and mean velocity”).

Regarding claim 14, Raghu discloses the simulation apparatus according to claim 5,
wherein a temperature target value in the inflow/outflow interface is further input to the input unit (as for claim 11), and
wherein the processing unit controls a temperature in the heat bath such that the temperature in the heat bath is maintained at the temperature target value when the state of the particle is temporally developed (as for claim 11).

Response to Arguments
II. CLAIM OBJECTIONS
Examiner: The objections are withdrawn in view of the amendment to the claims and the cancellation of claim 9.

III. DOUBLE PATENTING REJECTION
A. Beginning on page 5 of the Office Action, claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/042156 (reference application).
Applicant (P7:¶¶1-2): 
Page 5 of the Office Action refers to Application No. 16/042156, with claims taken from U.S. Patent Application Publication No. 2019/0065643.
However, Application No. 16/042156 has matured into U.S. Patent No. 11,250,183, thereby rendering the rejection moot.
Examiner’s response:
The examiner agrees. US Patent 11250183 was reviewed. In the interest of clarity, the examiner notes that US 11250183 includes “maintaining a first temperature and a first pressure at the first inflow/outflow interface and a second temperature and a second pressure at the second inflow/outflow interface, as boundary conditions, at target values by compensating for changes in the first temperature and the first pressure in a first heat bath and the second temperature and the second pressure in a second heat bath … wherein, in the process of maintaining the first pressure in the first heat bath or the second pressure in the second heat bath at the target values … the calculated first pressure in the first heat bath or the calculated second pressure in the second heat bath at the present time is compared with a pressure target value”, i.e. maintaining pressure at an interface by maintaining a calculated pressure in a heat bath. The claims of the instant application have clarified “computing a pressure in a boundary region cell [newly added]; and controlling a pressure in a heat bath cell on a basis of the pressure target value in a corresponding partition … the pressure in the heat bath cell is controlled such that the pressure in the boundary region cell is maintained”, i.e. maintain a calculated pressure in a boundary region cell by controlling pressure in the heat bath cell.

IV. CLAIM REJECTIONS
A. Beginning on page 12 of the Office Action, claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is allegedly directed to an abstract idea without significantly more.
2. Regarding “The Office Action fails to offer any analysis and any objective evidence sufficient to show that the claim features and steps are directed to a judicial exception (i.e., an abstract idea) without significantly more”.
Applicant (P8:¶3-P9:¶6):
The Office Action merely provides general assertions without providing a detailed analysis as to how and why those claims were abstract.
… [citations of decisions omitted]
Here, the Office Action merely provides general assertions without providing a detailed analysis as to how and why those claims were abstract.
Specifically, a review of the Office Action reveals that the rejection of the claims under 35 U.S.C. §101 appears to be nothing more than a collection of boilerplate language that lacks sufficient analysis to establish a prima facie rejection.
… [citations of decisions omitted]
Examiner’s response:
The examiner respectfully disagrees. In particular, the analysis was presented in accordance with MPEP 2106, including determining whether or not the claims fall within a statutory category (step 1), identifying claimed limitations that constitute a judicial exception (step 2A – prong one), determining whether the exception is incorporated into a practical application (step 2A – prong two), and determining whether there is significantly more than the judicial exception claimed (step 2B) [see Office Action filed 11 February 2022 at pages 12-17). The argument merely cites decisions and asserts that a case has not been made rather than point to an error in the analysis presented. Accordingly, the argument is unpersuasive.

3. Regarding “Additional elements in the claims integrate the alleged judicial exception into a practical application”.
Applicant (P10:¶1-P19):
But if this assertion of a judicial exception made in the Office Action is somehow true, then under Step 2A Prong Two of the Guidance, additional elements in the claims integrate the alleged judicial exception into a practical application (see MPEP §§ 2106.0S(a)-(c), (e)-(h)).
In this regard, the court may consult the intrinsic evidence and conclude that the claims are directed to improving the functionality of a computer or network. CardioNet, LLC v. InfoBionic, Inc., No. 2019-1149 (Fed. Cir. Apr. 17, 2020).
In particular, FIG. 9 of the specification is shown below.
[fig 9]
Here, claim 1 is drawn to:
[claim 1]
Moreover, FIG. 8 of the specification is shown below.
[fig 8]
Here, claim 5 is drawn to:
[claim 5]
The specification provides intrinsic evidence as to why the claims are drawn to patent-eligible subject matter.
Reference will be made to U.S. Patent Application Publication No.  2020/0202983, which is the Publication Document for the present application.
For example, paragraphs [0003], [0004], and [0018] of the Publication Document set forth the following problem in the art:
… [citations omitted]
[fig 8]
[fig 9]
Accordingly, the specification for the instant application sets forth a technical solution to a problem in the art.
Examiner’s response:
The examiner respectfully disagrees. Please consider, “The Supreme Court has long distinguished between principles themselves (which are not patent eligible) and the integration of those principles into practical applications (which are patent eligible). … A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception” [MPEP 2106.04 (d)]. The argument points to the claims, figs 8 and 9, and the specification; however, does not point out how the invention, as claimed, incorporates the judicial exception into a practical application. As noted in the rejection, the claim includes the idea of simulating in terms of general steps, e.g. acquiring …, computing …, pressure … is controlled such that …; rather than any particular manner of implementing the steps or remaining features which incorporate the judicial exception into a practical application. Accordingly, the argument is unpersuasive.

4. The claimed invention is not directed merely to an abstract idea, but is directed to an improvement in how the accuracy of the simulation can be improved by disposing particles at the nodes of the tetra mesh and simulating the behavior of the particles using the molecular dynamics method or the renormalization group molecular dynamics method.
Applicant (P20:¶1-P23):
… [citations of decisions omitted]
Thus, the claims in the instant application provide an unconventional technological solution to a technological problem, the claims are drawn to patent-eligible subject matter, and the specification provides intrinsic evidence as to why the claims are drawn to patent-eligible subject matter.
For example, paragraph [0019] of the Publication Document sets forth the following:
[0019} Since a heat bath is coupled to an inflow/outflow interface of an analysis region, and a pressure in the heat bath is controlled, simulation can be performed in a state in which a pressure in the inflow/outflow interface is maintained at a target value.
Generally, computer-based efficiency does not save an otherwise abstract method. See In Re Morinville (Fed. Cir. 2019).
In particular, performance by computer of operations that previously were performed manually or mentally, albeit less efficiently, does not convert a known abstract idea into eligible subject matter. Bancorp Services v. Sun Life Assur. Co. of Canada (US.), 687 F.3d 1266, 1277-78 (Fed. Cir. 2012).
However, as previously mentioned above, the claimed invention in the present application discloses a simulation method and a simulation device capable of analyzing a system accompanied by inflow and outflow of a fluid by using a molecular dynamics method in order to overcome the problem that in simulation analysis of the related art using a molecular dynamics method, it is hard to handle a system accompanied by inflow and outflow of a fluid.
Thus, the claims of the present application are drawn to patent-eligible subject matter.
Allowance of the claims is respectfully requested.
Examiner’s response:
The examiner respectfully disagrees. Please consider, the argument relies on the notion of addressing a problem in the related art of using a molecular dynamics method; however, as noted in the rejection the steps constitute an abstract idea only generally linked to the intended use of molecular dynamics simulation where a fluid in the flow field is set as an aggregate of a plurality of particles. Accordingly, the argument is unpersuasive.

B. Beginning on page 18 of the Office Action, claims 1-14 are rejected under 35 U.S.C. 102(a)(l) as allegedly being anticipated by Raghu (RIYAD CHETRAM RAG HU AND JEREMY SCHOFIELD, Simulation of Pressure-Driven Flows in Nanochannels Using Multiparticle Collision Dynamics, J. Phys. Chem. C 2010, 114, 20659-20671 )(Raghu).
Applicant (P24-P31:¶3):
… [citations of figures, claims, and Office Action omitted]
However, a review of Raghu reveals the absence of computing a pressure in the boundary region cell.
In particular, the Office Action alleges that Raghu discloses a boundary region corresponding to the claimed boundary region.
However, Raghu does not disclose computing a pressure in the boundary region cell of the boundary region.
Thus, Raghu fails to disclose or suggest the feature of claim I as amended: "computing a pressure in a boundary region cell".
Therefore, Raghu neither discloses nor suggests the feature of the claimed invention.
Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejection of claims 1 to 14 under 35 U.S.C. 102.
Allowance of the claims is respectfully requested.
Examiner’s response:
The examiner respectfully disagrees. In particular, as shown in the rejection, Raghu discloses at P20661:¶4 that “This is accomplished by treating the boundary cells as a particle source or particle sink as is required to specify the transverse velocity, pressure, and temperature at the inlet and to specify the transverse velocity and pressure at the outlet.8 The complication in maintaining this boundary condition is an accurate determination of the mean velocity, which is necessary for the calculation of the pressure and temperature prior to making corrections.” [emphasis added]

Conclusion
Claims 1-3, 5-7, 11, and 14 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147